United States Court of Appeals
      for the Federal Circuit
                ______________________

         ELECTRIC POWER GROUP, LLC,
               Plaintiff-Appellant

                           v.

 ALSTOM S.A., ALSTOM GRID, INC., PSYMETRIX,
          LTD., ALSTOM LIMITED,
               Defendants-Appellees
             ______________________

                      2015-1778
                ______________________

    Appeal from the United States District Court for the
Central District of California in No. 2:12-cv-06365-JGB-
RZ, Judge Jesus G. Bernal.
                 ______________________

                Decided: August 1, 2016
                ______________________

    SYED A. HASAN, Lewis Roca Rothgerber Christie LLP,
Glendale, CA, argued for plaintiff-appellant. Also repre-
sented by DAVID A. DILLARD, KYLE WAYNE KELLAR.

    ANGELA DAWN MITCHELL, Shook, Hardy & Bacon,
LLP, Kansas City, MO, argued for defendants-appellees.
Also represented by PETER EMANUEL STRAND, CHRISTINE
A. GUASTELLO; JAMIE KITANO, San Francisco, CA.
                ______________________

  Before TARANTO, BRYSON, and STOLL, Circuit Judges.
2                  ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.



TARANTO, Circuit Judge.
    This case involves the eligibility for patenting, under
35 U.S.C. § 101, of certain claims of three of Electric
Power Group, LLC’s patents, U.S. Patent Nos. 7,233,843;
8,060,259; and 8,401,710. Those patents describe and
claim systems and methods for performing real-time
performance monitoring of an electric power grid by
collecting data from multiple data sources, analyzing the
data, and displaying the results. See ’710 patent, col. 1,
lines 27–30; id., col. 2, lines 43–49. Electric Power Group
sued Alstom S.A., Alstom Grid, Inc., Psymetrix Limited,
and Alstom Limited (collectively, Alstom) in the Central
District of California, alleging infringement of various
claims of the three patents. The district court granted
Alstom summary judgment that the subject matter of
Electric Power Group’s asserted patent claims fails the
tests for patent eligibility under governing precedent.
    We affirm. Though lengthy and numerous, the claims
do not go beyond requiring the collection, analysis, and
display of available information in a particular field,
stating those functions in general terms, without limiting
them to technical means for performing the functions that
are arguably an advance over conventional computer and
network technology. The claims, defining a desirable
information-based result and not limited to inventive
means of achieving the result, fail under § 101.
                              I
    Claim 12 of the ’710 patent is representative of the
asserted claims. 1 It reads:



    1   The claims asserted are claims 4, 7, 9, 12, 19, and
24 of the ’843 patent; claims 1, 5, 18, 21, 38, 49, and 53 of
the ’259 patent; and claims 9, 12, and 17 of the ’710
patent. See J.A. 32–39 (setting out claims).
ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.                   3



     12. A method of detecting events on an inter-
   connected electric power grid in real time over a
   wide area and automatically analyzing the events
   on the interconnected electric power grid, the
   method comprising:
     receiving a plurality of data streams, each of the
       data streams comprising sub-second, time
       stamped synchronized phasor measurements
       wherein the measurements in each stream are
       collected in real time at geographically distinct
       points over the wide area of the interconnected
       electric power grid, the wide area comprising
       at least two elements from among control are-
       as, transmission companies, utilities, regional
       reliability coordinators, and reliability jurisdic-
       tions;
     receiving data from other power system data
       sources, the other power system data sources
       comprising at least one of transmission maps,
       power plant locations, EMS/SCADA systems;
     receiving data from a plurality of non-grid data
       sources;
     detecting and analyzing events in real-time from
      the plurality of data streams from the wide ar-
      ea based on at least one of limits, sensitivities
      and rates of change for one or more measure-
      ments from the data streams and dynamic
      stability metrics derived from analysis of the
      measurements from the data streams includ-
      ing at least one of frequency instability, volt-
      ages, power flows, phase angles, damping, and
      oscillation modes, derived from the phasor
      measurements and the other power system da-
      ta sources in which the metrics are indicative
      of events, grid stress, and/or grid instability,
      over the wide area;
4                  ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.



     displaying the event analysis results and diag-
       noses of events and associated ones of the met-
       rics from different categories of data and the
       derived metrics in visuals, tables, charts, or
       combinations thereof, the data comprising at
       least one of monitoring data, tracking data,
       historical data, prediction data, and summary
       data;
     displaying concurrent visualization of measure-
       ments from the data streams and the dynamic
       stability metrics directed to the wide area of
       the interconnected electric power grid;
     accumulating and updating the measurements
      from the data streams and the dynamic stabil-
       ity metrics, grid data, and non-grid data in re-
       al time as to wide area and local area portions
       of the interconnected electric power grid; and
     deriving a composite indicator of reliability that
      is an indicator of power grid vulnerability and
      is derived from a combination of one or more
      real time measurements or computations of
      measurements from the data streams and the
      dynamic stability metrics covering the wide
      area as well as non-power grid data received
      from the non-grid data source.
’710 patent, col. 30, line 66, through col. 31, line 50. The
district court treated claim 12 as representative, and so
may we. On appeal, Electric Power Group’s opening brief
neither argues for the validity of any other claim if claim
12 is invalid nor presents any meaningful argument for
the distinctive significance of any claim limitations other
than those included in claim 12.
     On Alstom’s motion for summary judgment, the dis-
trict court held that the asserted claims do not define
subject matter that is eligible for patenting under § 101.
ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.                  5



The court concluded that the claims are directed to “the
abstract idea of monitoring and analyzing data from
disparate sources.” J.A. 27. The court then determined
that the asserted claims lack an inventive concept in the
application of that abstract idea, observing in particular
that the “most significant additional limitations . . . are
those that limit the claim[s] to monitoring and analyzing
data in the context of electric power grids.” J.A. 28.
    We have jurisdiction over this appeal under 28 U.S.C.
§ 1295(a)(1). We review the district court’s grant of
summary judgment of ineligibility de novo. Enfish, LLC
v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016).
                              II
    Section 101 provides that “[w]hoever invents or dis-
covers any new and useful process, machine, manufac-
ture, or composition of matter, or any new and useful
improvement thereof, may obtain a patent therefor,
subject to the conditions and requirements of this title.”
35 U.S.C. § 101. The provision, however, “contains an
important implicit exception: Laws of nature, natural
phenomena, and abstract ideas are not patentable.” Alice
Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014). The
Supreme Court, setting up a two-stage framework, has
held that a claim falls outside § 101 where (1) it is “di-
rected to” a patent-ineligible concept, i.e., a law of nature,
natural phenomenon, or abstract idea, and (2), if so, the
particular elements of the claim, considered “both indi-
vidually and ‘as an ordered combination,’” do not add
enough to “‘transform the nature of the claim’ into a
patent-eligible application.” Id. at 2355; see Mayo Collab-
orative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289,
1297–98 (2012).
   The Supreme Court’s formulation makes clear that
the first-stage filter is a meaningful one, sometimes
ending the § 101 inquiry. Alice, 134 S. Ct. at 2355; see
Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., No. 2015-
6                 ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.



1570, 2016 WL 3606624, at *6 (Fed. Cir. July 5, 2016);
Enfish, 822 F.3d at 1335. At the same time, the two
stages are plainly related: not only do many of our opin-
ions make clear that the two stages involve overlapping
scrutiny of the content of the claims, e.g., TLI Commc’ns
LLC Patent Litig., 823 F.3d 607, 611–15 (Fed. Cir. 2016);
Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1375
(Fed. Cir. 2016), but we have noted that there can be close
questions about when the inquiry should proceed from the
first stage to the second, Enfish, 822 F.3d at 1339; see
Rapid Litig., 2016 WL 3606624, at *6–7 (explaining that
stage-two analysis would reach same conclusion as
reached at stage one); Bascom Global Internet Servs., Inc.
v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158,
at *5 (Fed. Cir. June 27, 2016). Reflecting those points,
we have described the first-stage inquiry as looking at the
“focus” of the claims, their “‘character as a whole,’” and
the second-stage inquiry (where reached) as looking more
precisely at what the claim elements add—specifically,
whether, in the Supreme Court’s terms, they identify an
“‘inventive concept’” in the application of the ineligible
matter to which (by assumption at stage two) the claim is
directed. See Enfish, 822 F.3d at 1335–36; Internet Pa-
tents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346
(Fed. Cir. 2015); cf. Bascom, 2016 WL 3514158, at *5
(“basic thrust”).
                            A
    The claims in this case fall into a familiar class of
claims “directed to” a patent-ineligible concept. The focus
of the asserted claims, as illustrated by claim 12 quoted
above, is on collecting information, analyzing it, and
displaying certain results of the collection and analysis.
We need not define the outer limits of “abstract idea,” or
at this stage exclude the possibility that any particular
inventive means are to be found somewhere in the claims,
to conclude that these claims focus on an abstract idea—
and hence require stage-two analysis under § 101.
ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.                7



    Information as such is an intangible. See Microsoft
Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007);
Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372
(Fed. Cir. 2003). Accordingly, we have treated collecting
information, including when limited to particular content
(which does not change its character as information), as
within the realm of abstract ideas. See, e.g., Internet
Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Ama-
zon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Con-
tent Extraction & Transmission LLC v. Wells Fargo Bank,
Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech
Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d
1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail
Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a
similar vein, we have treated analyzing information by
steps people go through in their minds, or by mathemati-
cal algorithms, without more, as essentially mental
processes within the abstract-idea category. See, e.g., TLI
Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351;
SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F.
App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v.
Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266,
1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Deci-
sions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF
Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333
(Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker
v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Ben-
son, 409 U.S. 63, 67 (1972). And we have recognized that
merely presenting the results of abstract processes of
collecting and analyzing information, without more (such
as identifying a particular tool for presentation), is ab-
stract as an ancillary part of such collection and analysis.
See, e.g., Content Extraction, 776 F.3d at 1347; Ultramer-
cial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
    Here, the claims are clearly focused on the combina-
tion of those abstract-idea processes. The advance they
purport to make is a process of gathering and analyzing
8                 ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.



information of a specified content, then displaying the
results, and not any particular assertedly inventive
technology for performing those functions. They are
therefore directed to an abstract idea.
    The claims here are unlike the claims in Enfish.
There, we relied on the distinction made in Alice between,
on one hand, computer-functionality improvements and,
on the other, uses of existing computers as tools in aid of
processes focused on “abstract ideas” (in Alice, as in so
many other § 101 cases, the abstract ideas being the
creation and manipulation of legal obligations such as
contracts involved in fundamental economic practices).
Enfish, 822 F.3d at 1335–36; see Alice, 134 S. Ct. at 2358–
59. That distinction, the Supreme Court recognized, has
common-sense force even if it may present line-drawing
challenges because of the programmable nature of ordi-
nary existing computers. In Enfish, we applied the dis-
tinction to reject the § 101 challenge at stage one because
the claims at issue focused not on asserted advances in
uses to which existing computer capabilities could be put,
but on a specific improvement—a particular database
technique—in how computers could carry out one of their
basic functions of storage and retrieval of data. Enfish,
822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at
*5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage
function of generic computer). The present case is differ-
ent: the focus of the claims is not on such an improvement
in computers as tools, but on certain independently ab-
stract ideas that use computers as tools.
                            B
    When we turn to stage two of the Alice analysis and
scrutinize the claim elements more microscopically, we
find nothing sufficient to remove the claims from the class
of subject matter ineligible for patenting. Most obviously,
limiting the claims to the particular technological envi-
ronment of power-grid monitoring is, without more,
ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.                 9



insufficient to transform them into patent-eligible appli-
cations of the abstract idea at their core. See Alice, 134 S.
Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos,
561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S.
175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d
1350, 1355 (Fed. Cir. 2014). More particularly, a large
portion of the lengthy claims is devoted to enumerating
types of information and information sources available
within the power-grid environment. But merely selecting
information, by content or source, for collection, analysis,
and display does nothing significant to differentiate a
process from ordinary mental processes, whose implicit
exclusion from § 101 undergirds the information-based
category of abstract ideas.
     The claims in this case do not even require a new
source or type of information, or new techniques for
analyzing it. See, e.g., ’710 patent, col. 8, lines 51–62
(referring to existing phasor data sources); J.A. 6969–71
(describing workings and history of phasor data use);
Electric Power Group Br. at 21–22; Reply Br. at 5 (new
algorithms not claimed). As a result, they do not require
an arguably inventive set of components or methods, such
as measurement devices or techniques, that would gener-
ate new data. They do not invoke any assertedly in-
ventive programming. Merely requiring the selection and
manipulation of information—to provide a “humanly
comprehensible” amount of information useful for users,
Reply Br. at 6; Electric Power Group Br. at 14–15—by
itself does not transform the otherwise-abstract processes
of information collection and analysis.
    Inquiry therefore must turn to any requirements for
how the desired result is achieved. But in this case the
claims’ invocation of computers, networks, and displays
does not transform the claimed subject matter into pa-
tent-eligible applications. The claims at issue do not
require any nonconventional computer, network, or
display components, or even a “non-conventional and non-
10                 ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.



generic arrangement of known, conventional pieces,” but
merely call for performance of the claimed information
collection, analysis, and display functions “on a set of
generic computer components” and display devices.
Bascom, 2016 WL 3514158, at *6–7.
     Nothing in the claims, understood in light of the speci-
fication, requires anything other than off-the-shelf, con-
ventional computer, network, and display technology for
gathering, sending, and presenting the desired infor-
mation. That is so even as to the claim requirement of
“displaying concurrent visualization” of two or more types
of information, ’710 patent, col. 31, line 37, even if under-
stood to require time-synchronized display: nothing in the
patent contains any suggestion that the displays needed
for that purpose are anything but readily available. We
have repeatedly held that such invocations of computers
and networks that are not even arguably inventive are
“insufficient to pass the test of an inventive concept in the
application” of an abstract idea. buySAFE, 765 F.3d at
1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice
Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016);
Intellectual Ventures I LLC v. Capital One Bank (USA),
792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790
F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.
    Two of our decisions that rejected § 101 challenges are
materially different from this case. The claims at issue
here do not require an arguably inventive device or tech-
nique for displaying information, unlike the claims at
issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d
1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding in-
ventive concept in modification of conventional mechanics
behind website display to produce dual-source integrated
hybrid display). Nor do the claims here require an argua-
bly inventive distribution of functionality within a net-
work, thus distinguishing the claims at issue from those
in Bascom, 2016 WL 3514158, at *6 (at pleading stage
finding sufficient inventive concept in “the installation of
ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.                11



a filtering tool at a specific location, remote from the end-
users, with customizable filtering features specific to each
end user”). The claims in this case specify what infor-
mation in the power-grid field it is desirable to gather,
analyze, and display, including in “real time”; but they do
not include any requirement for performing the claimed
functions of gathering, analyzing, and displaying in real
time by use of anything but entirely conventional, generic
technology. The claims therefore do not state an arguably
inventive concept in the realm of application of the infor-
mation-based abstract ideas.
    The district court in this case wrapped up its applica-
tion of the Supreme Court’s framework by invoking an
important common-sense distinction between ends sought
and particular means of achieving them, between desired
results (functions) and particular ways of achieving
(performing) them. The court identified the problem
addressed by the patents: “Here, the problem is the need
to monitor and analyze data from multiple distinct parts
of a power grid.” J.A. 30. But, the court reasoned, “there
is a critical difference between patenting a particular
concrete solution to a problem and attempting to patent
the abstract idea of a solution to the problem in general.”
Id. Electric Power Group’s asserted claims, the court
observed, do the latter: rather than claiming “some specif-
ic way of enabling a computer to monitor data from mul-
tiple sources across an electric power grid,” some
“particular implementation,” they “purport to monopolize
every potential solution to the problem”—any way of
effectively monitoring multiple sources on a power grid.
Id. Whereas patenting a particular solution “would
incentivize further innovation in the form of alternative
methods for achieving the same result,” the court con-
cluded, allowing claims like Electric Power Group’s claims
here would “inhibit[ ] innovation by prohibiting other
inventors from developing their own solutions to the
problem without first licensing the abstract idea.” Id.
12                 ELECTRIC POWER GROUP, LLC   v. ALSTOM S.A.



    The district court did not set forth that description as
a freestanding basis for its ineligibility holding, independ-
ent of the framework for analysis established under the
Supreme Court’s authority. Moreover, the district court
phrased its point only by reference to claims so result-
focused, so functional, as to effectively cover any solution
to an identified problem. The court’s description is one
helpful way of double-checking the application of the
Supreme Court’s framework to particular claims—
specifically, when determining whether the claims meet
the requirement of an inventive concept in application.
Indeed, the essentially result-focused, functional charac-
ter of claim language has been a frequent feature of
claims held ineligible under § 101, especially in the area
of using generic computer and network technology to
carry out economic transactions. See Loyalty Conversion
Sys. Corp. v. American Airlines, Inc., 66 F. Supp. 3d 829,
837–38, 840, 843, 845 (E.D. Tex. 2014). In this case, the
district court’s wrap-up description confirms its, and our,
conclusion that the claims at issue fail to meet the stand-
ard for patent eligibility under § 101.
                       CONCLUSION
    For the foregoing reasons, we affirm the judgment of
the district court.
                       AFFIRMED